In the Supreme Court of Georgia



                                   Decided: June 1, 2021


                 S21A0424. WALKER v. THE STATE.


      NAHMIAS, Presiding Justice.

     Appellant O’Shaye Walker was convicted of felony murder,

armed robbery, attempt to purchase marijuana, and a firearm

offense in connection with the shooting death of Taquahn Jackson.

In this appeal, he argues that the trial court erred by failing to

instruct the jury on misdemeanor possession of marijuana as a

lesser-included offense and by giving an overbroad instruction on

the attempt to purchase marijuana charge. He also contends that

his trial counsel provided ineffective assistance by failing to object

to the admission of certain statements made by Appellant and a

detective during Appellant’s recorded interview. We affirm. 1


     1The crimes occurred on November 12, 2014. In March 2015, a Fulton
County grand jury indicted Appellant for malice murder, three counts of felony
murder, armed robbery, aggravated assault, criminal attempt to purchase
      1. The evidence presented at trial showed the following.

Shortly before 1:00 p.m. on November 12, 2014, Melissa Douse heard

a loud bang and gunshots outside her apartment in Union City. She

ran outside and saw that a Chevrolet Monte Carlo – Jackson’s

mother’s car, which he was using that day – had crashed into her

car. Douse saw two men inside the Monte Carlo; the driver (who was

later identified as Jackson) looked unconscious, and the passenger

(who was later identified as Appellant) appeared to be wounded. She

went inside to call 911; when she returned, she saw a third man

helping Appellant out of the car. When the third man saw Douse, he

dropped Appellant and ran into the woods down a path that

connected the apartment complex with another complex where



marijuana, and possession of a firearm during the commission of a felony.
Appellant was tried from May 3 to 5, 2016, and the jury found him not guilty
of malice murder but guilty of the other charges. The trial court sentenced
Appellant to serve life in prison for felony murder based on aggravated assault,
20 consecutive years for armed robbery with 10 years probated, five concurrent
years for attempt to purchase marijuana, and five consecutive years probated
for the firearm offense. The remaining counts were vacated or merged.
Appellant filed a timely motion for new trial, which he later amended with new
counsel. After an evidentiary hearing, the trial court denied the motion in June
2019. Appellant filed a timely notice of appeal, which he later amended. The
case was docketed to the term of this Court beginning in December 2020 and
submitted for decision on the briefs.

                                       2
Appellant’s mother lived. The third man was never identified. When

Douse approached Appellant, he told her that “the guy that was

unconscious on the driver side tried to rob him and shot him and not

to tell the officers about the guy that ran off in the woods.”

      Law enforcement and emergency medical personnel then

arrived on the scene. Jackson, who had been shot five times, was

pronounced dead. 2 He was wearing a Versace belt and Giuseppe

Zanotti shoes and had $110 in his back pocket.3 A 9mm pistol was

found between Jackson’s feet in the Monte Carlo, along with two

9mm cartridge cases that had been fired from that pistol. Five .40-

caliber shell casings that could not have been fired from the 9mm

pistol were also found inside the car. There was a bag of marijuana

and a scale in the back seat. Appellant was found lying on the

ground about 30 feet from the car, near another bag of marijuana




      2 The medical examiner who conducted Jackson’s autopsy testified that
although Jackson would have died within minutes, he “would . . . have still
been maybe . . . mobile and able to grab for something” like a gun after he was
shot.
      3 Jackson was an aspiring rap artist who had recently signed a record

deal and made money performing shows.

                                      3
and a .40-caliber cartridge; he had a gunshot wound to his stomach.

Both bags of marijuana weighed slightly less than an ounce.

     Appellant told police officers at the scene, including lead

Detective Gloria Hodgson, that he was buying marijuana from

Jackson when Jackson robbed and shot him, and he shot Jackson in

response. When asked where his gun was, Appellant claimed that

he had thrown it into the bushes nearby, but the gun was never

found. Appellant was taken to the hospital for surgery. Before he

was moved into the operating room, he told an investigator, “I shot

him, but I don’t know if he dead,” or “I don’t know if he dead, but I

shot him”; after a pause, Appellant added, “and I got the weed from

him.”

     Text messages and call records from Appellant’s cell phone

showed that at 11:43 a.m., he had sent Jackson a text saying, “I need

an oz for 275.” Jackson asked for an address, and Appellant texted

him the address of the apartment complex in Union City. After

several more texts clarifying the address and four phone calls, the

last communication between the two phones was a call from


                                 4
Jackson’s phone to Appellant’s phone at 12:54 p.m. Douse called 911

to report the shooting at 1:00 p.m. Other text messages showed that

several weeks before the shooting, Appellant offered to sell Jackson

a .40-caliber pistol.

     After Appellant was released from the hospital, Detective

Hodgson and Detective Cliff McClure interviewed him at his

mother’s apartment; the interview was audio-recorded, and parts of

it were later played for the jury. Appellant told the detectives that

he met Jackson in October 2014, when Jackson approached him

outside a gas station and offered to sell him marijuana; Appellant

bought $10 worth, and they exchanged phone numbers. They later

exchanged text messages, but they did not meet again in person

until the day of the shooting.

     Appellant claimed that before Jackson arrived at the

apartment complex, Jackson “kept asking me was I by myself.”

Appellant said that once Jackson arrived:

     I got in the car with him. We shook hands and he had the
     weed right there on his lap and he was like, do you have
     the money. I like, yeah. I like, do you have a scale? And


                                 5
     he was like, yeah. So, he was like, he gave me the weed
     and it looked off. So, I like, I need a scale. Like, just show
     me the money so I know you got it. So, I pulled out the
     money and then next thing you know he, I’m thinking he
     pulling out a scale, but he pulls out the gun and then
     that’s when I tried to reach for the gun. Then that’s when
     he shot me. And that’s all, that’s all I can remember.

     Later in the interview, Appellant said that while they were in

the Monte Carlo, he paid Jackson $275 for the marijuana, but he

could not tell the detectives in which pocket Jackson put the money

(and the only money found at the crime scene was the $110 in

Jackson’s back pocket). Appellant first denied having a gun at the

scene, but he later admitted that he had a gun and claimed that he

did not know where it ended up after he threw it into the bushes.

Appellant also repeatedly claimed that he did not know who the

third man was that Douse saw dragging Appellant away from the

Monte Carlo.

     2. At trial, Appellant requested a jury charge on misdemeanor

possession of an ounce or less of marijuana as a lesser-included




                                   6
offense of attempt to purchase marijuana. 4 The trial court denied

the request, and Appellant objected to the omission of the

instruction after the court charged the jury. We see no error.

     “‘[T]o authorize a jury instruction on a lesser included offense,

there must be some evidence in the record that the defendant

committed that offense.’” Stepp-McCommons v. State, 309 Ga. 400,

403 (845 SE2d 643) (2020) (citation omitted). Where the evidence

shows either the commission of the greater offense as charged or the

commission of no crime at all, an instruction on a lesser-included

offense is not required. See id. “‘Whether the evidence was sufficient

to warrant the requested instruction is a legal question, which we

review de novo.’” Id. (citation omitted).

     Appellant argues that based on the evidence that the police

found him at the scene near a bag containing less than an ounce of




     4  OCGA § 16-13-30 (j) generally makes it a felony for “any person to
possess, have under his or her control, manufacture, deliver, distribute,
dispense, administer, purchase, sell, or possess with intent to distribute
marijuana.” OCGA § 16-13-2 (b) says that “[n]otwithstanding any law to the
contrary, any person who is charged with possession of marijuana, which
possession is of one ounce or less, shall be guilty of a misdemeanor[.]”

                                    7
marijuana, the jury could have concluded that his purchase of the

marijuana had been completed by the time of the shooting and, at

that point, he was merely in possession of marijuana. 5 Under this

theory, however, Appellant possessed the marijuana only because

he had completed the commission of the greater offense of

attempting to purchase it. See OCGA § 16-4-2 (“A person may be

convicted of the offense of criminal attempt if the crime attempted

was actually committed in pursuance of the attempt . . . .”). Indeed,

the evidence indicated that Appellant possessed the marijuana

because he either purchased it from Jackson or he robbed Jackson

after meeting him to purchase it. There was no evidence that

Appellant possessed the marijuana when he arrived at the meeting

or that he obtained possession without completing the commission

of a charged greater offense. Thus, the trial court did not err by




      5 At trial, Appellant’s counsel presented this theory that Appellant had
already completed the purchase as part of an argument that Appellant was not
committing a felony when he shot Jackson to defend himself. See OCGA § 16-
3-21 (b) (2) (“A person is not justified in using force [for self-defense] if he . . .
[i]s attempting to commit, committing, or fleeing after the commission or
attempted commission of a felony[.]”). The jury was instructed on self-defense.

                                          8
declining to instruct the jury on possession of marijuana as a lesser-

included offense. 6

      3. Appellant argues next that the trial court’s charge to the jury

on the attempt to purchase marijuana count exceeded the scope of

the indictment. In its final jury charge, the trial court read the

indictment to the jurors, including the following:

      Count seven charges [Appellant] with criminal attempt to
      purchase marijuana. On the 12th day of November, 2014,
      with intent to purchase marijuana did perform an act
      which constitutes a substantial step toward the
      commission of said crime, to wit: meeting with Taquahn

      6 At trial and on appeal, Appellant has relied on Johnson v. State, 296
Ga. App. 697 (675 SE2d 588) (2009), for the proposition that possession of a
controlled substance is always a lesser-included offense of the purchase of the
same controlled substance. See id. at 699 (“We see no logical distinction
between the purchase of a controlled substance and the sale of a controlled
substance for purposes of charging possession as a lesser included offense.”).
The Court of Appeals’s statement in Johnson that there is no “logical
distinction” between sale and purchase in this context is overbroad at best. We
need not decide whether Johnson was correctly decided, however, because its
unusual facts are distinguished from the facts of this case. In Johnson, the
defendant sheriff’s deputy testified that she did not intend to purchase or pay
for the marijuana she was found with; she claimed that she was given a change
purse containing a small amount of marijuana, and when told that the purse
contained drugs, she placed it in the evidence crate of her patrol car and drove
straight to the sheriff’s house to report the incident, only to be stopped and
arrested en route. See id. at 697-698. In this case, by contrast, there was no
evidence to support a finding that Appellant possessed the marijuana except
intentionally as a result of a charged greater offense. We also need not decide
today whether there are any circumstances in which possession of marijuana
could be a lesser-included offense of attempt to purchase the same marijuana.

                                       9
     Malik Jackson at 5300 State Route 138 in Union City,
     Georgia to purchase marijuana from Taquahn Malik
     Jackson.

The court later instructed:

     A person commits the offense of criminal attempt to
     purchase marijuana when that person, with intent to
     commit the purchase of marijuana, performs any act that
     constitutes a substantial step toward the commission of
     the crime of the purchase of marijuana. Under the laws of
     Georgia, it is unlawful for any person to possess, have
     under his control, purchase, sell or possess with intent to
     distribute marijuana.

(Emphasis added.) When instructing the jury on the related felony-

murder count and on the firearm-possession count, the court again

referred to the marijuana count as “criminal attempt to purchase

marijuana.” And when discussing the verdict form, the court

explained:

     If, after considering the testimony and evidence presented
     to you, together with the charge of the court, you should
     find and believe beyond a reasonable doubt that the
     defendant in Fulton County, Georgia, on the dates in the
     indictment, did commit the offense or offenses charged, as
     alleged in the indictment, you would be authorized to find
     the defendant guilty.




                                 10
Appellant did not object to these instructions at trial, but he now

argues that the italicized language was improper based on the

principle that “‘a jury instruction [that] deviates from the indictment

violates due process where there is evidence to support a conviction

on the unalleged manner of committing the crime and the jury is not

instructed to limit its consideration to the manner specified in the

indictment.’” Pippen v. State, 299 Ga. 710, 713 (791 SE2d 795) (2016)

(citation omitted).

     Because Appellant did not raise this claim at trial, we review

it only for plain error, meaning that he must show that “the alleged

instructional error was not affirmatively waived; was clear and

obvious, rather than subject to reasonable dispute; likely affected

the outcome of the trial; and seriously affected the fairness,

integrity, or public reputation of judicial proceedings.” Knighton v.

State, 310 Ga. 586, 591 (853 SE2d 89) (2020). “An appellant must

establish all four elements of the test in order to demonstrate plain

error, so satisfying this test is difficult, as it should be.” Id. (citations

and punctuation omitted). Appellant’s claim was not affirmatively


                                     11
waived, and we can assume without deciding that the trial court

clearly erred in its one mention of unlawful acts involving marijuana

with which Appellant was not charged, because his claim fails on

the third part of the plain error test.

     “[W]hen we are presented with a claim that a particular

instruction is misleading, ‘[w]e do not evaluate jury charges in

isolation, but rather consider them as a whole to determine whether

there is a reasonable likelihood the jury improperly applied a

challenged instruction.’” Carpenter v. State, 305 Ga. 725, 728 (827

SE2d 250) (2019) (citation omitted). In this case, the jury

instructions as a whole – which included reading the indictment,

instructing the jury to decide if Appellant was guilty of the offenses

charged “as alleged in the indictment,” and referring to the charged

marijuana offense no less than eight times in terms of a “purchase”

of marijuana – left no doubt that the jury could find Appellant guilty

only if the State proved that he had attempted to purchase

marijuana as charged. Thus, the alleged error did not likely affect

the outcome of Appellant’s trial, and he has failed to demonstrate


                                   12
plain error. See, e.g., Pippen, 299 Ga. at 713-714 (holding that the

appellant failed to establish that the trial court’s mention of an act

not charged in the indictment likely affected the outcome of the

proceedings because the court read the indictment to the jury and

instructed the jurors that they could find the defendant guilty of the

charged crime only if they found that she committed the offense as

alleged in the indictment).

     4. Finally, Appellant argues that his trial counsel provided

ineffective assistance by failing to object to certain statements made

by Appellant and Detective McClure during Appellant’s interview.

We disagree.

     At trial, after the State indicated its intention to introduce into

evidence Appellant’s audio-recorded interview with the detectives at

his mother’s house, Appellant’s counsel moved to redact the last part

of the interview, starting at page 18 of the interview transcript

through the end of the transcript on page 24. This part included

statements made by Appellant and Detective McClure about

Appellant’s job status, disability checks, father, and “thug life.”


                                  13
Appellant’s counsel argued that the statements were irrelevant,

improper and prejudicial character evidence, and hearsay, and that

the officers were “editorializing.” In response, the trial court directed

the redaction of some of the objected-to statements, instructing the

prosecutor to mute the recording and to redact the portion of the

interview transcript from page 19, line 2 through page 20, line 1 that

included the statements about Appellant’s disability and “thug life.”

When the prosecutor tendered the redacted interview into evidence,

Appellant’s counsel objected again, asserting that the redaction

should have continued past page 20 to the end of the interview. 7

     Appellant now argues, as he did in his motion for new trial,

that his trial counsel provided ineffective assistance by failing to

object to seven statements made during the interview on the

grounds that they were irrelevant, prejudicial, and bad character

evidence. 8 See OCGA §§ 24-4-401, 24-4-403, 24-4-404 (a). To prove


     7 The interview transcript was given to the jury for reference while the
recording was played and it was entered into the record, but it was not sent
back with the jury during deliberations.
      8 In one sentence in his brief, Appellant also asserts that these

statements were hearsay and improper comments on the evidence. To the

                                     14
ineffective assistance of counsel, Appellant must show that his

counsel’s performance was deficient and that the deficient

performance resulted in prejudice. See Strickland v. Washington,

466 U.S. 668, 687 (104 SCt 2052, 80 LE2d 674) (1984).

      To show deficient performance, Appellant must prove
      that his lawyer performed his duties in an objectively
      unreasonable way, considering all the circumstances and
      in the light of prevailing professional norms. In
      particular, decisions regarding trial tactics and strategy
      constitute deficient performance only if they were so
      patently unreasonable that no competent attorney would
      have followed such a course. To establish prejudice,
      Appellant must prove that there is a reasonable
      probability that, but for counsel’s deficiency, the result of
      the trial would have been different.

Carter v. State, 310 Ga. 559, 562 (852 SE2d 542) (2020) (citation

omitted). “We need not address both parts of the inquiry if Appellant

makes an insufficient showing on one.” Barboza v. State, 309 Ga.

319, 326 (845 SE2d 673) (2020).



extent Appellant is actually arguing that his trial counsel should have made
certain hearsay and improper-comment objections, those arguments were not
preserved for review on appeal because he did not make them in his amended
motion for new trial filed by his appellate counsel. See Cross v. State, 309 Ga.
705, 710 n.6 (848 SE2d 455) (2020) (“[W]here a claim of ineffective assistance
of trial counsel was not raised at the earliest practicable moment, it is not
preserved for appellate review.”).

                                      15
     (a) Five of the seven statements to which Appellant asserts

trial counsel should have objected were on pages 18 to 21 of the

interview transcript, which is part of the interview to which counsel

did object at trial. Because counsel did in fact object on the same

grounds now asserted, those statements cannot be the basis for an

ineffective assistance claim. See Slaton v. State, 303 Ga. 651, 653

(814 SE2d 344) (2018) (explaining that a claim that counsel

performed deficiently based on counsel’s failure to perform in a

particular way lacks merit where counsel actually performed in that

way). 9

     (b) The two remaining statements were as follows. First,

Detective McClure said to Appellant, “Your mom said you weren’t

living here. She wouldn’t let you stay here ‘cause you didn’t have a

job.” Appellant replied, “yeah.” Second, when discussing further

treatment for his gunshot wound, Appellant said, “I was supposed

to go [to the doctor] yesterday but I don’t have no insurance.”



     9  Appellant does not enumerate as error the trial court’s ruling on the
objections that trial counsel made.

                                     16
     As to the first statement, Appellant’s unemployment was

relevant to his motive for the charged armed robbery. See Priester v.

State, 309 Ga. 330, 333 (845 SE2d 683) (2020) (explaining that

evidence regarding a lull in the appellant’s drug-dealing business

was relevant to his motive for attempting to rob the victim). And the

statement that Appellant could not live with his mother and did not

have a job was not unfairly prejudicial or improper character

evidence. See Snipes v. State, 309 Ga. 785, 793 (848 SE2d 417) (2020)

(holding that the appellant had not shown how testimony that she

“‘wasn’t working or nothing’” was “evidence of her bad character or

otherwise prejudicial”). Thus, an objection to this statement would

have failed, and “Appellant’s trial counsel did not perform

deficiently by failing to make a meritless objection.” Carter, 310 Ga.

at 564.

     Trial counsel also did not perform deficiently by failing to object

to the second statement. Appellant has not explained how a passing

statement about his lack of medical insurance was harmful to him.

Instead, at the hearing on the motion for new trial, trial counsel


                                  17
acknowledged that the statement about insurance could have

engendered sympathy from the jury because Appellant was unable

to continue to have his gunshot wound treated. Thus, a competent

lawyer could reasonably have chosen not to object to the statement.

See Jones v. State, 300 Ga. 543, 546 (796 SE2d 659) (2017) (holding

that a reasonable lawyer may decide not to object to statements that

may create sympathy for his client). Accordingly, Appellant has

failed to show that his trial counsel’s performance was deficient.

     Judgment affirmed. All the Justices concur, except LaGrua, J.,
disqualified.




                                 18